DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Sophir on December 14, 2021.

The application has been amended as follows: 

IN THE CLAIMS 
Claim 55, line 15 “configured to permit rotation” is amended to --configured to permit continuous rotation--

Claim 67, line 1 “A method of hanging tubing in a hydrocarbon well” is amended to read --A method of hanging tubing--

Claim 67, line 4 “a tubing string” is amended to read --the tubing string--


Claim 67, lines 10-11 is amended to read “a hydrocarbon well” is amended to read --the producing well--

Claim 72, line 9, “being rotatable relative” is amended to --being continuously rotatable relative--  

Election/Restrictions
Claim 55 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 67-71, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 67-71 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/23/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Garcia (US 20110226488 A1) as modified is the best available reference and teaches most of the claim elements, as discussed in the Office Action dated 4/9/21. However, as amended claims 55 requires that the housing sleeve inner surface is “configured to permit continuous rotation” of the mandrel relative to the housing sleeve (claim 72 recites similar subject matter with minor grammatical variation i.e. “continuously rotatable”). While Garcia teaches a housing sleeve (Fig 2, bushing 32) connected in a way that permits rotation to the inner mandrel (Fig 2, 34), it would not permit continuous rotation because the j-slot of Garcia (see Fig 4, slots 56) does not extend continuously around the housing sleeve. Based on the art of record, it would not be obvious to further modify Garcia to meet the claimed limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676